 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bob L Hanks,                                      No. CV-19-03174-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Christina Harper, et al.,
13                  Defendants.
14
15
16          Before the Court is Defendant Christina Harper’s motion to set aside entry of

17   default. (Doc. 17.) For the following reasons, the Court will grant Defendant’s motion.
18   I. Background

19          Plaintiff filed his complaint in Maricopa County Superior Court on February 8,

20   2019. (Doc. 1-3.) Plaintiff sent the complaint and summons by certified mail to Ms. Harper
21   at her law office’s address, 2999 N. 44th Street Suite 625, Phoenix, AZ, 85018, on February
22   8, 2019. (Doc. 1-5 at 6.) After the United States Postal Service (“USPS”) made multiple

23   attempts to deliver, an individual at Ms. Harper’s law office signed for Ms. Harper on

24   March 4, 2019. (Id. at 13-15.) On March 8, 2019, Plaintiff filed an application for entry

25   of default against Ms. Harper. (Id. at 34.) On March 26, 2019, Defendant US Bank Trust,

26   NA (“US Bank”) filed a motion to set aside entry of default. (Id. at 96-98.)1 On March
27          1
              US Bank clarified that it was making a special appearance solely for the purpose
     of objecting to the form and manner of service and requesting that the Court set aside entry
28   of default, arguing that no defendant in the action had been properly served. (Doc. 1-5 at
     96.)
 1   28, 2019, Plaintiff responded to the motion. (Id. at 50-53.) The action was removed to this
 2   Court on May 16, 2019. (Doc. 1.) On May 23, 2019, US Bank filed a notice of pending
 3   motion (Doc. 14) pursuant to LRCiv 3.8(c), and the motion was docketed. (Doc. 17.) The
 4   motion is now ripe.
 5   II. Legal Standard
 6          A case originally brought in state court but removed to federal court “must proceed
 7   as if it had been brought in federal court originally.” Cwiak v. City of Phoenix, No. CV-
 8   09-1858-PHX-MHM, 2010 WL 1742531, at *2 (D. Ariz. Apr. 29, 2010). In federal court,
 9   an individual other than a minor, incompetent person, or a person who has filed a waiver
10   may be served by:
11                    (1) following state law for serving a summons in an action
                          brought in courts of general jurisdiction in the state where
12                        the district court is located or where service is made; or
13                    (2) doing any of the following:
14                           a. delivering a copy of the summons and the complaint
                                to the individual personally;
15
                             b. leaving a copy of each at the individual’s dwelling
16                              or usual place of abode with someone of suitable age
                                and discretion who resides there; or
17
                             c. delivering a copy of each to an agent authorized by
18                              appointment or by law to receive service of process.
19
     Fed. R. Civ. P. 4(e). Following service of the complaint, a defendant must file a responsive
20
     pleading within 21 days. Fed. R. Civ. P. 12(a)(1)(A)(i). If a defendant does not do so, a
21
     plaintiff may move for default against that defendant. Fed. R. Civ. P. 55(a) (“When a party
22
     against whom a judgment for affirmative relief is sought has failed to plead or otherwise
23
     defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party’s
24
     default.”). However, the Court may set aside an entry of default for good cause. Fed. R.
25
     Civ. P. 55(c).
26
     III. Analysis
27
            Here, good cause supports setting aside entry of default because Plaintiff did not
28
     properly serve Ms. Harper at least 21 days before moving for entry of default. Plaintiff

                                                   -2-
 1   attempted to serve Ms. Harper by sending a summons and the complaint to her law office
 2   by certified mail. In doing so, Plaintiff neither served Ms. Harper personally, left a copy
 3   of the summons at her dwelling or usual place of abode with another resident, or delivered
 4   a copy of the summons to an agent authorized by appointment or by law to receive service
 5   of process. Moreover, Arizona state law does not permit intrastate service to be effectuated
 6   by certified mail; rather, Arizona’s requirements under these circumstances are identical to
 7   those under Rule 4(e)(2). Ariz. R. Civ. P. 4.1(d). Consequently, Plaintiff did not properly
 8   serve Ms. Harper at least 21 days prior to filing his application for entry of default on March
 9   8, 2019, making such application improper. Accordingly,
10          IT IS ORDERED that Ms. Harper’s motion to set aside entry of default (Doc. 17)
11   is GRANTED.
12          Dated this 18th day of November, 2019.
13
14
15
16
                                                    Douglas L. Rayes
17                                                  United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
